Appeal by the defendant, by permission, from an order of the *687Supreme Court, Kings County (Silverman, J.), entered October 8, 2003, which denied, without a hearing, his motion pursuant to CPL 440.10 to vacate a judgment of the same court (Juviler, J.) rendered July 1, 1998, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the order is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly denied, without a hearing, his motion pursuant to CPL 440.10 to vacate his judgment of conviction on the ground that his trial counsel was ineffective (see People v Smith, 82 NY2d 731, 733 [1993]; People v Satterfield, 66 NY2d 796, 799 [1985]; People v Shaw, 232 AD2d 174, 175 [1996]). Viewed objectively, the record demonstrated a legitimate strategic reason for not calling a certain witness to testify at trial (see People v Satterfield, supra). Thus, the defendant failed to demonstrate that he was deprived of meaningful representation (see People v Baldi, 54 NY2d 137 [1981]). Schmidt, J.P., Crane, Skelos and Lifson, JJ., concur.